DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 and 14-16 are objected to because of the following informalities:  Claims 11-12 and 14-16 all begin with the term “Apparatus.” However, since claims 11-12 and 14-16 are dependent claims, they all should begin with “The apparatus.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein an electrical interconnect is located on the lower side of the top interposer retaining ring, and is in electrical communication with electrical wires and the vaporization apparatus.” It is unclear how the electrical interconnect can be a part of the apparatus and be in electrical communication with the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,612,770 in view of Piorek et al (US 2012/0127465). 
Regarding claim 1, U.S. Patent No. 10,612,770 discloses a vaporization apparatus that is placed within a surrounding environment and configured to vaporize liquid into the surrounding environment, comprising; 
at least one liquid source; a plurality of vaporization ports that are formed in a planar structure comprising a through hole, the through hole with lateral dimensions ranging from 10 um to 300 um, that is in fluid contact with the liquid source on a first side and a surrounding environment on a second side wherein fluid is transported from the first side of the structure to the second side of the structure through the through hole; at least one of a plurality of planar heating elements or a continuous planar (All above limitations are disclosed in Claim 1).
However, U.S. Patent No. 10,612,770 does not disclose the vaporization ports  are grouped into a plurality of clusters.
Nonetheless, Piorek teaches the vaporization ports (Fig. 5 #501 microfluidic cells) are grouped into a plurality of clusters (Fig. 5 shows the microfluidic cells in a cluster of eight.).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of  U.S. Patent No. 10,612,770 by incorporating the cluster of vaporization ports as taught by Piorek for the purpose of facilitating evaporation of the liquid-phase fluid.
Regarding claim 2, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 1), and U.S. Patent No. 10,612,770 further teaches wherein five electrode leads are selectively powerable to address four groups of vaporization ports (Claim 2).
Regarding claim 3, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 2), and U.S. Patent No. 10,612,770 further teaches wherein six electrical connection pads are electrically connected to the five electrode leads and are located in close proximity to the edges of the structure (Claim 3).
Regarding claim 4, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 1), and U.S. Patent No. 10,612,770 further teaches wherein at least one electrode lead is electrically connected to the at least two addressable groups of resistive heaters (Claim 4).
Regarding claim 5, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 1), and U.S. Patent No. 10,612,770 further teaches wherein the at least three electrode leads are configured to have low electrical resistance compared to at least one addressable group of resistive heaters (Claim 5).
Regarding claim 6, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 1), and U.S. Patent No. 10,612,770 further teaches wherein heating element connectors are configured to electrically connect a plurality of thin film resistive heating elements in at least one parallel and series combination circuit (Claim 6).
Regarding claim 7, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 6), and U.S. Patent No. 10,612,770 further teaches wherein the at least one parallel and series combination circuit provides a network of redundant electrical connections for each heating element contained within an addressable group (Claim 7).
Regarding claim 8, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 7), and U.S. Patent No. 10,612,770 further teaches wherein the resistances of the heating elements and heating element connectors are configured to provide a controlled thermal distribution. (Claim 8).
Regarding claim 9, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 8), and U.S. Patent No. 10,612,770 further teaches wherein a plurality of thin film resistive heating elements are arranged in a hexagonally-packed configuration (Claim 8).
Regarding claim 10, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 8), and U.S. Patent No. 10,612,770 further teaches wherein a plurality of thin film resistive heating elements are arranged in a rectangularly-packed configuration (Claim 10).

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,612,770 in view of Piorek et al (US 2012/0127465) as applied to claim 1, further in view of Deevi et al (US 5,408,574). 
Regarding claim 11, U.S. Patent No. 10,612,770 in view of Piorek teaches the apparatus as appears above (see the rejection of claim 1), but does not teach wherein 
Nonetheless, Deevi teaches wherein at least one of the plurality of clusters contain resistive elements that are electrically connected in parallel and series combination (Shown in Fig. 1 below).

    PNG
    media_image1.png
    459
    710
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistive heater of U.S. Patent No. 10,612,770 in view of Piorek by incorporating the parallel and series connections between heating elements as taught by Deevi for the purpose of controlling each individual heating element.
Regarding claim 12, U.S. Patent No. 10,612,770 in view of Piorek and Deevi teaches the apparatus as appears above (see the rejection of claim 1), and Piorek further teaches wherein at least one of the plurality of clusters comprises seven vaporization ports (Fig. 5 #501 microfluidic cells) (Fig. 5 shows eight microfluidic cells).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of  U.S. Patent No. 10,612,770 by incorporating the cluster of vaporization ports as taught by Piorek for the purpose of facilitating evaporation of the liquid-phase fluid.

Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,612,770 in view of Wang et al (US 10,867,887). 
Regarding claim 13, U.S. Patent No. 10,612,770 discloses a vaporization apparatus that is placed within a surrounding environment to vaporize liquid into the surrounding environment, comprising; 
at least one liquid source; a plurality of vaporization ports formed in a planar structure comprising a through hole, the through hole with lateral dimensions ranging from 10 um to 300 um, that is in fluid communication with the liquid source on a first side and the surrounding environment on a second side, wherein fluid is transported from the first side of the structure to the second side of the structure through the through hole; and, at least one planar heating element formed on the second side of the planar structure and disposed around a plurality of vaporization ports; the at least one planar heating element and the plurality of vaporization ports are microfabricated, the dimension of the vaporization ports and the planar structure materials are selected to wick liquid from the liquid source by surface tension, and heat applied from the heating element, through the planar structure to liquid that is in direct contact with the planar (All above limitations are disclosed in Claim 1). 
However, U.S. Patent No. 10,612,770 does not disclose wherein; the apparatus is in mechanical contact with a lower interposer retaining ring and an upper interposer ring.
Nonetheless, Wang teaches wherein; the apparatus is in mechanical contact with a lower interposer retaining ring (Fig. 1 Si substrate) and an upper interposer ring (Fig. 1 Pyrex glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  U.S. Patent No. 10,612,770 by incorporating the upper and lower retaining rings as taught by Wang for the purpose of providing a housing.
	Regarding claim 16, U.S. Patent No. 10,612,770 in view of Wang teaches the apparatus as appears above (see the rejection of claim 13), and Wang further teaches wherein an interposer body (Fig. 1 Si substrate and Pyrex glass) surrounding the vaporization structure (Fig. 1 Si microstructures), that comprises an air inlet (Fig. 1 Inlet) and air outlet (Fig. 1 Outlet) , thereby providing fluid communication of external air to surrounding environment of the vaporization structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  U.S. Patent No. 10,612,770 by incorporating the interposer body as taught by Wang for the purpose of providing a housing.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest an electrical interconnect is located on the lower side of the top interposer retaining ring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761